WISE, Judge
(concurring in part and dissenting in part).
I concur with the majority’s holding that the evidence was insufficient to support a *590finding of guilt as to the charge of making a terrorist threat. However, I respectfully dissent from the majority’s decision to remand P.J.B.’s case for the juvenile court to set aside its- finding of guilt as to that charge and then reconsider its disposition under § 12-15-71(e), Ala.Code 1975, of the remaining two harassment charges, without consideration of the terrorist-threat charge. I further dissent from the majority’s decision to overrule Chambers v. State, 497 So.2d 607 (Ala.Crim.App.1986). Unlike the majority, I believe that Chambers was correctly decided and that we should follow it in this case.